DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 6 Nov, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A few foreign patent documents were not found in this application, or any other application in the priority chain.  Thus, they were not considered

Election/Restrictions
Applicant’s election of group I, and the species SEQ ID 17, with a TLR7/8 agonist and an enzymatically cleavable linker in the reply filed on 4 Dec, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claims Status
Claims 32-51 are pending.
Claims 32-51 are new.
s 47-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 Dec, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 32 and 39, from which the rejected claims depend, require a peptide comprising SEQ ID 17, with a length limit.  The rejected claims add the requirement of a spacer.  If the spacer comprises amino acids, there will be a genus of embodiments where the total length of the peptide is longer than the length limit of claims 32 and 39, but can be broken down into a peptide comprising SEQ ID 17 that is shorter than the length limit, and a peptide linker.  However, the cutoff between the peptide comprising SEQ ID 17 and a peptide linker is arbitrary.  This means there are embodiments that either read or do not read on the claims depending where a person of skill in the art places an arbitrary cutoff.  Thus, these claims are indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 32-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-9, and 14 of U.S. Patent No. 9,962,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

	Competing claims 1 and 14 describe a small genus of peptides (including explicitly named SEQ ID 17, identical with SEQ ID 17 of the instant claims) attached to an immunostimulatory portion identical with those of the instant claims.  Competing claims 4 and 5 describe linkers identical with those of the instant claims, while competing claims 7 and 8 describe immunostimulatory structures identical with those listed in the instant claims.  Competing claim 9 discusses pharmaceutical compositions with a diluent or carrier.

second rejection
Claims 32, 35-40 and 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18-20 of U.S. Patent No. 10,434,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claims 16 and 20 describe a pharmaceutical composition (with a diluent or carrier) comprising a small number of peptides (including SEQ ID 17 specifically named) and an immunostimulant portion, while competing claims 18 and 19 describe the identical immunostimulant moieties as the instant claims.

third rejection
Claims 32, 35-40 and 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, and 10 of U.S. Patent No. 10,849,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.

Competing claims 1 and 7 describe a method using a small number of peptides (including SEQ ID 17 specifically named) and an immunostimulant portion, while competing claim 3 requires a formulation (liquid) that requires a carrier.  Competing claims 5, 6, and 10 describe the identical immunostimulatory molecules as the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658